Mr. Justice Aldrey
delivered the opinion of the court.
This case is very similar to the case of Hernández Bracero v. Hernández decided ante p. 987 by dismissing the appeal. In this case also there appears the decision of the lower court sustaining a demurrer to the complaint on the ground of insufficient facts stated therein to constitute a cause of action and ordering the entry of a judgment dismissing the complaint without special imposition of costs. The only difference between the two cases is that in this the secretary did not certify that the judgment was entered and the only indication we have that there was a judgment is the notice given by the secretary to the plaintiff that the judgment was entered, the notice of appeal therefrom and a reference appearing in the statement of the case forming part of the transcript of the record to the effect that judgment was entered. None of these supply the omission of the copy of the judgment required by law to confer- jurisdiction upon this court to decide the appeal and, as the reasons set forth in the case *991cited are applicable to the case at bar, the appeal should be dismissed on the same grounds.

Appeal dismissed.

Chief Justice Hernández and Justices Wolf and del Toro concurred;
Mr. Justice MacLeary took no part in this decision.
A motion for reconsideration filed by the plaintiff was overruled on December 1, 1913.